DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Response to Amendment
The amendment of claims 1, 3, 6-9 are supported by the specification. The new claims 14-15 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biscoglio et al (US 2008/0176981) in view of Douglas et al (WO 2015/200016). 
Biscoglio teaches a composition comprising a silane functionalized olefin polymer DFDB-5451, an acidic silanol condensation catalyst alkyl aromatic sulfonic acid, and a combination of a first antioxidant and a secondary amine antioxidant, an ethylene based 
Biscoglio does not teach a third antioxidant like claimed.
However, it is well settled that it is prima facie obvious to combine two ingredients (in this case, two first antioxidants such as a phenolic antioxidant Lowinox 221B46 and a thio antioxidant DSTDP, both are used in examples), each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). 
Biscoglio does not teach an unsaturated free silane.
However, Douglas discloses a similar composition and teaches an unsaturated free silane can function as a moisture scavenger (page 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include silanes into the composition to prevent pre-mature of the composition.
For claims 7-9, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not 
Response to Arguments
Applicant's arguments and declaration filed 1/22/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) examples 1B, 2B and 3B were treated in water bath, but applicants did not clarify if the Reference Insulation Layer was treated in the same way or not; it is noted that a water bath treatment would increase the degree of crosslinking thus heat aging performance; 2) applicants should provide an explanation why the Reference Masterbatch could not be made the same as the additive package of Biscoglio example 14, applicants should also provide a comparison of ethylene/ethyl acrylate copolymer used in Reference Masterbatch and DPDA-6182; 3) the data is not reasonably commensurate in scope with the scope of claims. The inventive data (examples 1B, 2B and 3B) only contain specific amount of each specific ingredients as compared to the claimed ranges and genus. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention. In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763